Citation Nr: 0414579	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-20 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder.  

2.  Entitlement to a disability rating greater than 40 
percent for lumbar spine strain with degenerative disc 
disease (DDD) at L4-5 and right lumbar radiculopathy.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1990 to May 
1991.  His service record shows an additional period of four 
years of active duty, the dates of which have not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that in the September 2002 rating decision, 
the RO characterized the spine disability to include right 
lumbar discectomy.  Review of the claims folder reveals no 
evidence that the veteran has ever undergone such a 
procedure.  The matter is presumed to be a clerical error, 
and the issue before the Board is as phrased above.  

The veteran testified before the undersigned at a Travel 
Board hearing in June 2003.  A transcript of that hearing has 
been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The veteran seeks to reopen his claim for service connection 
for an eye disorder and seeks an increased disability rating 
for his service-connected lumbar spine disability.  Upon a 
review of the record, the Board finds that additional 
development is required prior to final appellate review.  

First, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  Among other things, it enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO's December 2002 statement of the case 
includes the text of 38 C.F.R. § 3.159, which implements the 
notice and assistance provisions of the VCAA, there is no 
communication to the veteran that explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Second, with respect for the petition to reopen the claim for 
service connection for an eye disorder, during his Travel 
Board hearing, the veteran alleged that the disorder began in 
service in 1981.  The claims folder contains verification of 
the veteran's service in 1990 and 1991 only.  However, his DD 
Form 214 for that period of service indicates that he has an 
additional period of four years of active duty.  This period 
of service has not been verified.  Moreover, the claims 
folder does not contain service medical records for that 
period of service.  On remand, the RO should verify the 
veteran's prior service and obtain associated service medical 
records.  See 38 U.S.C.A. § 5103A(c) (VA is required to 
obtain the veteran's service medical records).  

The Board notes that the regulations regulations implementing 
the VCAA redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's petition to reopen his 
claim for service connection for an eye disorder was received 
in November 2001, these amendments are for application.  When 
readjudicating the issue on remand, the RO should consider 
these changes as appropriate.  

With respect to the claim for an increased rating for the 
service-connected lumbar spine disability, the veteran 
testified at his Travel Board hearing that he continued to 
receive VA medical care at the Medical Center in Montgomery 
and the Community Based Outpatient Clinic in Dothan, as well 
as regular treatment at Flowers Hospital in Dothan.  The 
claims folder contains VA medical records dated through 
August 2001 and some records from Flowers Hospital.  VA's 
duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The duty to assist also includes making reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  In order 
to comply with the duty to assist, the RO should secure 
current VA treatment records, as well as records from Flowers 
Hospital.  

Also during his Board hearing, the veteran related that he 
filed a claim for disability benefits from the Social 
Security Administration (SSA) in 2000.  He explained that he 
had not worked on a full-time basis since 2000 due to his 
service-connected back disability.  VA's duty to assist 
includes the responsibility to obtain any relevant records 
from the SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes  v. Brown, 9 Vet. App. 67, 74 (1996).  On remand, the 
RO should take the appropriate steps to obtain copies of any 
SSA disability determination and associated records.  

The Board notes that the veteran's lumbar spine disability 
has been evaluated under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome, and Code 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a.  During the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  The amendments provide for 
evaluation of a disability under Code 5293 based on chronic 
orthopedic and neurologic manifestations or based on the 
total duration of incapacitating episodes in the past 12 
months.  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

The Board notes that the RO's December 2002 supplemental 
statement of the case did not include consideration of the 
first set of amendments.  The veteran has not otherwise 
received notice of the second set of amendments.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  When 
readjudicating the claim on remand, the RO must consider the 
amendments as applicable in the instant case, and, if a 
supplemental statement of the case is required, provide the 
veteran and his representative with the language of those 
amendments.  

In addition, the veteran's last VA examination for his spine 
disability was conducted in February 2002, prior to the 
changes in the rating schedule.  Therefore, the examination 
could not have addressed symptomatology included in the 
amended rating criteria.  A new examination is required to 
address this matter.  See 38 C.F.R. § 4.2 (if an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes).  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

The Board also finds that the last VA examination failed to 
provide adequate evidence of the veteran's disability.  When 
an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  VA 
has determined that intervertebral disc syndrome involves 
loss of range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293, even if the disability is already assigned the 
maximum rating available for limitation of motion under 
another diagnostic code.  VAOPGCPREC 36-97.  Review of the 
February 2002 VA examination reveals that it fails to address 
the extent to which the veteran's disability includes 
additional functional loss.  The examination secured on 
remand must include findings concerning the extent, if any, 
of functional loss present in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate (a) the petition to reopen 
the claim for service connection for an 
eye disorder and (b) the claim for a 
disability rating greater than 40 percent 
for lumbar spine strain with DDD and 
right lumbar radiculopathy, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response. 

2.  Through the appropriate channels, the 
RO should verify the veteran's prior 
period of active duty service and obtain 
service medical records for that period 
of service.  If there is no verifiable 
period of service, or if no service 
medical records are available, a response 
to that effect is required and must be 
associated with the claims folder.   

3.  The RO should secure the veteran's 
medical records dated from August 2001 
from the VA Medical Center in Montgomery 
and from the VA Community Based 
Outpatient Clinic in Dothan.  

4.  The RO should take the appropriate 
steps to obtain the veteran's medical 
records from Flowers Hospital in Dothan 
related to treatment of his service-
connected lumbar spine disability dated 
from November 2000 to the present.    

5.  The RO should contact the SSA and 
attempt to obtain records of the 
veteran's disability claim, pending in or 
about 2000, to include any disability 
determinations and associated medical 
records.  

6.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the current 
severity of the service-connected lumbar 
spine strain with DDD at L4-5 and right 
lumbar radiculopathy.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report should state whether 
such review was accomplished.  

The examination must include range of 
motion test results for forward flexion, 
backward extension, right and left 
lateral flexion, and right and left 
rotation of the thoracolumbar spine.  If 
the veteran has pain on motion, the 
report should state the degree to which 
range of motion is limited by pain.  The 
examination should include any other 
study or test deemed necessary by the 
examiner.

The examiner is asked to identify and 
describe any current lumbar spine 
symptomatology, to include the presence 
or absence of muscle spasm or guarding, 
abnormal gait, abnormal spinal contour, 
and localized tenderness.  Discussion 
should also include indications of 
functional loss associated with the 
lumbar spine due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

In addition, the examiner should question 
the veteran as to the total duration of 
incapacitating episodes he experienced 
during the previous 12-month period, if 
any, and include the information provided 
in the examination report.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Finally, the examiner is asked to 
identify the specific nerve associated 
with the veteran's right lumbar 
radiculopathy and to describe all 
associated symptoms and manifestations.  
If deemed necessary or helpful, the 
examiner may request consultation with, 
or additional examination by, a 
neurologist in order to assess this 
disability.    

7.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

8.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  
Readjudication of the petition to reopen 
the claim for service connection for an 
eye disorder must include consideration 
of 38 C.F.R. §§ 3.156(a) and 3.159(c), 
the amendments to which are applicable to 
claims filed on or after August 29, 2001.  
Readjudication of the claim for an 
increased rating for the service-
connected lumbar spine disorder must 
include consideration of the amendments 
to the rating criteria for the applicable 
diagnostic codes, effective September 23, 
2002 (67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4)) and 
September 26, 2003 (68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 
38 C.F.R. pt. 4)).  If the disposition of 
either claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, which includes the 
appropriate regulatory amendments, and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


